Citation Nr: 1102426	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-33 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

The propriety of an increase in the apportionment paid to the 
Veteran's son, J.L., from April 1, 2004, to April [redacted], 2006.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1969 to October 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 
decisional letter of the Phoenix, Arizona Department of Veterans 
Affairs (VA) Regional Office (RO) that granted an increased 
apportionment in the amount $300.00 per month, paid to the 
apportionment claimant on the behalf of J.L. from April 1, 2004, 
to April [redacted], 2006 (date of J.L.'s 18th birthday, see 38 C.F.R. 
§ 3.57).  In November 2006, a hearing was held before a Decision 
Review Officer (DRO) at the RO.  A transcript of the hearing is 
associated with the Veteran's claims file.  


FINDINGS OF FACT

1. J.L. is the son of the Veteran and M.L., the apportionment 
claimant.

2. From April 1, 2004 to April [redacted], 2006, the Veteran was in 
receipt of compensation benefits for his service-connected 
posttraumatic stress disorder (PTSD), which was rated 100 percent 
disabling.

3. An apportionment of the Veteran's benefits on behalf of his 
son, J.L., in the amount of $300.00 a month from April 1, 2004 to 
April [redacted], 2006, was a reasonable amount for a dependent child's 
special needs, and did not create undue hardship for the Veteran.


CONCLUSION OF LAW

An apportionment of the Veteran's VA monthly disability 
compensation benefits on the behalf of his son, J.L., in the 
amount of $300.00 a month from April 1, 2004, to April [redacted], 2006, 
was appropriate.  38 U.S.C.A. § 5307 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to "Claims, Effective Dates, and Payments," under Chapter 51 of 
Title 38, United States Code, but has generally not been found to 
apply to "Special Provisions Relating to Benefits," under 
Chapter 53 of Title 38, United States Code.  See Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006); Lueras v. Principi, 18 
Vet. App. 435 (2004) (Chapter 53 does not address the 
adjudication or granting of benefits as does Chapter 51); see 
also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Thus, as 
apportionment claims are governed by Chapter 53, it does not 
appear that the VCAA applies to the instant claim.

Nonetheless, the Board notes that a claim for an apportionment is 
a "simultaneously contested claim," and is subject to special 
procedural regulations as set forth in 38 C.F.R. §§ 19.100, 
19.101, 19.102.  All interested parties are to be notified of the 
actions taken by the Agency of Original Jurisdiction (AOJ) in 
such a claim, and of the rights and time limit for initiation of 
an appeal, as well as hearing and representation rights.  
38 C.F.R. § 19.100.

A close review of the file found that the October 2005 
apportionment decision and the September 2006 statement of the 
case (SOC) were issued to both the Veteran and the apportionment 
claimant, with the SOC providing ample notice of the governing 
legal regulations, along with a specific explanation of the basis 
for the apportionment duties.  Although it does not appear that 
the apportionment claimant was provided a summary of the 
Veteran's substantive appeal or a copy of the March 2010 
supplemental SOC, the Board finds she is not prejudiced by this 
oversight as the determination below is favorable to her.  As to 
the Veteran, the Board finds that there is no evidence or 
allegation that any duties to notify and assist were not met.  
Accordingly, there is no prejudice to the Veteran or the 
apportionment claimant in proceeding with a decision on the 
Veteran's appeal.
B.	Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the claim.

When the Veteran is not residing with his spouse, or when the 
Veteran's dependent children are not in his custody, all or any 
part of his compensation benefits payable may be apportioned as 
may be prescribed by the Secretary.  38 U.S.C.A. § 5307.  VA 
regulations provide for types of apportionment.  A "general" 
apportionment may be paid under circumstances set forth in 
38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid if 
the Veteran is not residing with his child and the Veteran is not 
reasonably discharging his responsibility for the child's 
support.  It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment under 
38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 C.F.R. 
§ 3.451.  This regulation provides that, without regard to any 
other provision regarding apportionment, where hardship is shown 
to exist, compensation may be apportioned between the Veteran and 
his dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other persons 
in interest.  In determining the basis for special apportionment, 
consideration is given to such factors as the amount of VA 
benefits payable; other income and resources of the Veteran and 
those dependents in whose behalf the apportionment is claimed; 
and the special needs of the Veteran, his dependents, and the 
apportionment claimants.

38 C.F.R. § 3.451 further provides that apportionment of more 
than 50 percent of the Veteran's benefits is ordinarily 
considered to constitute undue hardship on him while 
apportionment of less than 20 percent of his benefits is 
ordinarily considered insufficient to constitute a reasonable 
basis for any apportionee.  The special apportionment was 
designed to provide for an apportionment in situations where a 
Veteran is reasonably discharging his responsibility for the 
support of any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  See, e.g., Vet. Reg. 
No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 
6(c), 4 (June 1934).

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the Veteran and the apportionment 
claimant.  Elias v. Brown, 10 Vet. 259, 263 (1997).

A May 2003 notification of award letter and rating decision 
granted the Veteran compensation at the 100 percent rate for 
PTSD.  It advised that the Veteran was receiving additional 
compensation for his spouse, and that a part of his compensation 
(in the amount of $150.00 per month) had been apportioned for his 
son, J.L.  The May 2003 letter further advised that the 
apportionment for J.L. would be discontinued on April [redacted], 2006, 
when he turned 18 years old.

In March 2004, the apportionment claimant submitted a VA Form 21-
4138 listing some of her financial information.  In April 2004, 
the AOJ contacted her to clarify her intent as it was noted that 
she was already in receipt of an apportionment in the amount of 
$150.00 per month for her son, J.L.  She stated she wanted to 
apply for an increase in the apportionment amount.  

In a May 2004 VA Form 5655, Financial Status Report (FSR), the 
Veteran reported that he had a total monthly income of $4,928.00, 
and total monthly expenses of $20,280.92.  His assets consisted 
of three automobiles with resale values totaling $28,000.00.

In a June 2004 FSR, the apportionment claimant reported that she 
had a total monthly income of $781.00, and total monthly expenses 
of $1,674.25.  Her total liquid assets consisted of $5.00.  She 
further stated that her son's apportionment had been established 
at $150.00 per month in 1998.  Since that time, the Veteran had 
been granted a total compensation award and it was requested that 
J.L.'s apportionment be adjusted to parallel the Veteran's new 
compensation amount.

In September 2004, the AOJ determined that an increased 
apportionment of the Veteran's award would constitute an undue 
hardship for him due to his extravagant monthly expenses.

In October 2004, the apportionment claimant filed a notice of 
disagreement (NOD) with the September 2004 decision and, in March 
2005, the Veteran was advised that based on the apportionment 
claimant's NOD, the AOJ was reconsidering her request for an 
increased apportionment on the behalf of J.L.  In particular, the 
AOJ explained that the Veteran's May 2004 FSR had showed some 
"unusual monthly expense amounts, which showed that [he] had 
$20,280.92 in monthly expenses while [his] families [sic] monthly 
income was $4,928.00."  An updated FSR was requested.

In April 2005, the Veteran submitted an updated FSR in which he 
reported that he had a total monthly income of $5,276.25, and 
total monthly expenses of $7,059.24.  His assets consisted of 
three automobiles with resale values totaling $65,103.00.

In April 2005, the apportionment claimant also submitted an 
updated FSR in which she reported that she had a total monthly 
income of $1,314.30, and total monthly expenses of $1,596.50.  
Her assets consisted of an automobile with a resale value of 
$23,000.00.  To substantiate the amounts reported in her FSR, she 
enclosed a copy of her most recent pay stub, her 2004 income tax 
return, her residential rental agreement, and copies of various 
invoices for expenses related to daily living or for J.L. 
specifically.  She also enclosed a copy of a program from the 
music department at J.L.'s school showing that he played the 
viola, violin, and baritone.

In October 2005, the apportioned amount for J.L. was increased to 
$300.00 per month.  The Veteran filed a NOD with this decision.

In an October 2005 FSR, the Veteran reported that he had a total 
monthly income of $4,976.25, and total monthly expenses of 
$9,824.07.  His assets consisted of three automobiles with resale 
values totaling $53,000.00.

In the Veteran's October 2006 VA Form 9, substantive appeal, he 
argued that by order of the Navajo Nation Family Court, he was 
required to pay $150.00 per month in child support, which he did, 
and that no subsequent court order had been issued increasing 
that amount.  He further contended that the apportionment 
claimant had understated her monthly income to VA, arguing that 
the first monthly income she reported in June 2004, $781.70, was 
well below the minimum wage, and that the second monthly income 
she reported in April 2005, $1,314.70, was barely above minimum 
wage.  The Veteran observed that the apportionment claimant was 
an employee of the federal government.

At the November 2006 DRO hearing, the Veteran and his 
representative argued that the increase in apportionment was 
unjust as it exceeded what he was legally required to pay 
according to his divorce settlement agreement with the 
apportionment claimant; that he believed the apportionment 
claimant was under-reporting her income; and that there may have 
been mathematical errors when he reported his own income and 
expenses.  In support of these arguments, the Veteran submitted a 
copy of his divorce settlement agreement which shows that at the 
time of its execution in May 2000, he and the apportionment 
claimant agreed that he would pay $150.00 per month in support of 
J.L.  He also provided an updated FSR, which showed that he had a 
total monthly income of $3,560.00, and total monthly expenses of 
$5,853.18.  His clarified that he owed $38,000.000 for his three 
automobiles, so they were not to be considered assets, and 
although his living expenses might seem inflated, it was because 
he maintained two houses.  

In November 2006, the AOJ requested that the apportionment 
claimant provide an updated FSR.  She did not respond.  [Notably, 
at the time of this request, J.L. had turned 18 and the 
apportionment claimant was no longer receiving apportionment 
benefits on his behalf.]

Upon review of the foregoing evidence, the Board finds that from 
April 1, 2004, to April [redacted], 2006, an apportionment of $300.00 a 
month of the Veteran's compensation benefits in support of his 
son, J.L., was reasonable.  Both parents have an obligation to 
support their son, and while the Board acknowledges that prior to 
the increase, the Veteran had been providing regular monetary 
support for J.L. in the form of a monthly apportionment from his 
compensation benefits in the amount of $150.00, it also finds 
that an increased award of $300.00 for the apportionment claimant 
was a reasonable amount for a dependent child's special needs.  

As was noted, 38 C.F.R. § 3.451 provides for a special 
apportionment in situations where a veteran is reasonably 
discharging his responsibility for the support of a dependent, 
but special circumstances exist which warrant giving the 
dependent additional support.  Here, although the Veteran was 
providing support for J.L. (in accordance with his divorce 
settlement agreement), the record also shows that J.L. was a 
talented musician who played multiple instruments for his school, 
creating additional expenses for the apportionment claimant.  As 
the Veteran was equally responsible for such expenses, an 
apportionment from his compensation was warranted unless such 
created a hardship for him.   

It is not shown by the record that the increased apportionment 
caused the Veteran an undue hardship.  From April 1, 2004 to 
April [redacted], 2006, he was in receipt of total compensation benefits 
for his service-connected disability.  And although he reported 
in his May 2004, April 2005, October 2005, and November 2006 FSRs 
that his monthly expenses exceeded his monthly incomes, he did 
not report that he was unable to meet such expenses.  
Significantly, at no time from April 1, 2004 to April [redacted], 2006, 
did the Veteran ever report having any past due monthly expenses.  
Furthermore, the Board notes that the monthly expenses reported 
included the costs of maintaining two homes, payment towards the 
outstanding balances of three automobile vehicles/trucucks, and 
payment towards the outstanding balances of two all-terrain 
vehicles.  Such expenses are not ordinary expenses of daily 
living.

In addition, the Board notes that under VA's guidelines, an 
apportionment of less than 20 percent of a veteran's benefits 
would not provide a reasonable amount for any apportionee, and 
ordinarily undue hardship is not recognized until more than 50 
percent of his benefits are apportioned.  See 38 C.F.R. § 3.451.  
In this case, the $300.00 monthly apportionment award from April 
1, 2004 to April [redacted], 2006 was well below the 20 percent level of 
the Veteran's compensation benefits at that time.

Finally, to the extent that the Veteran has argued that 
consideration should be given to whether the apportionment 
claimant underreported her monthly incomes, the Board notes that 
in conjunction with her April 2005 FSR, she included a copy of 
her most recent pay stub and 2004 income tax return.  These 
documents corroborate the monthly income she reported.

For the foregoing reasons, the Board finds that the criteria for 
the assignment of a special apportionment under 38 C.F.R. § 3.451 
were met; and that the evidence supports the propriety of the 
grant on behalf of  J.L. of a special  apportionment of $300.00 
of the Veteran's VA compensation benefits from April 1, 2004 to 
April [redacted], 2006,.


ORDER

The appeal challenging the propriety of an increased (special) 
apportionment to the Veteran's son, J.L., in the amount of 
$300.00 per month from April 1, 2004, to April [redacted], 2006 is 
denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


